     Case 2:20-cv-03671 Document 1 Filed 08/13/20 Page 1 of 10 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 MATTHEW MIGLIORE, on behalf of himself and other
 individuals similarly situated,
                                 Plaintiffs,                        Case No.

                against                                             CLASS ACTION COMPLAINT

 HOFSTRA UNIVERSITY – MAURICE A. DEANE
 SCHOOL OF LAW; and other affiliated entities and                   JURY TRIAL DEMANDED
 individuals,

                                        Defendants.


       Named Plaintiff MATTHEW MIGLIORE, individually and on behalf of all others

similarly situated, by his attorneys, alleges the following upon information and belief, except for

those allegations pertaining to Plaintiff, which are based on personal knowledge:

                                  NATURE OF THE ACTION

       1.      This class action is brought on behalf of Named Plaintiff and those similarly

situated individuals (“Plaintiffs”) who paid tuition and fees for the Spring 2020 semester at Hofstra

University – Maurice A. Deane School of Law (“Hofstra Law”).

       2.      As a result of Defendants’ response to the Novel Coronavirus Disease 2019

(“COVID-19”), Plaintiffs did not receive the benefit for which they bargained for when they

provided payment for tuition and various fees.

       3.      Plaintiffs and Defendants entered into a contract where Plaintiffs would provide

payment in the form of tuition and fees and Defendants would provide in-person educational

services, experiences, opportunities, and other related services.

       4.       On March 8, 2020, Hofstra Law canceled all in-person education experiences and

services, then transitioned to complete online education by March 9, 2020.

                                                 1
     Case 2:20-cv-03671 Document 1 Filed 08/13/20 Page 2 of 10 PageID #: 2




       5.      Based on these closures, Defendants have failed to uphold their end of the contract

to provide in-person educational services and experiences.

       6.      Despite Defendants failure to provide the services and experiences as bargained for

Defendants have not offered proportionate refunds of the tuition and fees that Plaintiff and the

Class had paid.

                                               FACTS

       7.         Plaintiff and Class Members are individuals that paid tuition and fees for the Spring

Semester 2020 at Hofstra Law.

       8.         Defendants accepted Plaintiff and Class Members payments in exchange for

educational services, experiences, and opportunities as detailed in Defendants marketing,

advertisements, and other public representations.

       9.         Based on the academic schedule, the Spring 2020 Semester for Hofstra Law began

on January 8, 2020 and was scheduled to continue through approximately May 12, 2020.

       10.        The Named Plaintiff was enrolled as a full-time graduate student during the Spring

2020 semester at Hofstra Law.

       11.        During the Spring 2020 semester, the Named Plaintiff was enrolled in four in-

person classes. Prior to the suspension of in-person classes and educational services for the Spring

2020 semester, Plaintiff attended campus events and was involved in student activities.

       12.        During the Spring 2020 semester, Hofstra Law charged the Named Plaintiff

approximately $30,127.00 in tuition for the Spring 2020 semester. Additionally, Defendant charged

the Named Plaintiff a total of approximately $359.00 in various fees for the Spring 2020 semester.

       13.        Plaintiffs paid tuition and fees for in-person educational services, experiences,

opportunities, and other related collegiate services for the entire period beginning in or around



                                                   2
        Case 2:20-cv-03671 Document 1 Filed 08/13/20 Page 3 of 10 PageID #: 3




January 2020 through May 2020.

         14.    According to publicly available information, the average tuition cost for both in-

state residents and out-of-state residents for the Spring 2020 semester at Hofstra Law is

approximately $30,127.00.

         15.    On March 8, 2020, Hofstra Law announced that because of COVID-19 they would

suspend all in-person classes and educational experiences for the remainder of the Spring Semester

2020 and that all learning would transition to online.

         16.    Defendants were unable to provide in-person educational experiences, services,

and opportunities for a significant portion of the Spring 2020 semester.

         17.    Named Plaintiff had classes and learning opportunities cancelled after March 8,

2020.

         18.    As a result of Defendants’ closure, Defendants have not complied with their

obligation to provide in-person educational services along with other experiences, opportunities,

and services Plaintiff and the Class paid for.

         19.    Plaintiff and the Class did not enter into an agreement with Defendants for online

education, but rather sought to receive in-person educational services, experiences, and

opportunities from Defendants’ institution and staff.

         20.    Therefore, Plaintiff and the class are entitled to a pro-rata refund of the tuition and

fees they paid to Defendants for in-person educational services as well as other marketed collegiate

experiences and services that were not provided.

                                 JURISDICTION AND VENUE

          33.   This Court has jurisdiction over the action pursuant to 28 U.S.C. §

 1332(d)(2)(A), as modified by the Class Action Fairness Act of 2005, because at least one



                                                  3
     Case 2:20-cv-03671 Document 1 Filed 08/13/20 Page 4 of 10 PageID #: 4




 member of the Class, as defined below, is a citizen of a different state than Defendants, there

 are more than 100 members of the Class, and the aggregate amount in controversy exceeds

 $5,000,000 exclusive of interest and costs.

        34.     This court has personal jurisdiction over Defendants because Defendants

 maintains its principal place of business in this District.

        35.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because Defendants

 operate their primary location within this district.

                                       PARTIES

       36.     The Named Plaintiff is a student and a resident of East Setauket, New York.

Plaintiff was enrolled as a full-time student at Hofstra Law during the Spring 2020 semester.

       37.     Plaintiff has not received a proportionate refund of tuition and fees paid to

Defendants, despite the fact that Hofstra Law has been shut down since March 8, 2020.

       38.     Defendant Hofstra University – Maurice A. Deane School of Law is a private law

school whose principal place of business is located in Hempstead, New York.

                                      CLASS ALLEGATIONS

        39.     Plaintiff brings this matter on behalf of himself and those similarly situated who

 paid tuition and fees to receive during the Spring Semester 2020.

        40.     Plaintiffs were impacted by and damaged by this misconduct.

        41.     Accordingly, this action is ideally situated for class-wide resolution.

        42.     The Class is defined as all individuals who payed tuition and fees to Hofstra

 Law to receive in-person educational services, experiences, and opportunities during the

 Spring Semester 2020. (“Class”).

        43.     The Class is properly brought and should be maintained as a class action under



                                                   4
     Case 2:20-cv-03671 Document 1 Filed 08/13/20 Page 5 of 10 PageID #: 5




 FRCP 23 satisfying the class action prerequisites of numerosity, commonality, typicality, and

 adequacy because:

        44.     Numerosity: Class Members are so numerous that joinder of all members is

 impracticable. Plaintiff believes that there are thousands of individuals who are Class

 Members described above who have been damaged by Defendants breach of contract.

        45.     Commonality: The questions of law and fact common to the Class Members

 which predominate over any questions which may affect individual Class Members include,

 but are not limited to:

                a. Whether Defendants accepted money from Plaintiff and Class Members
                   in exchange for a promise to provide services;
                b. Whether Defendants provided those services as bargained for;
                c. Whether Plaintiff and the Class Members are entitled to a pro-rata portion
                   of the tuition and fees paid for services that were not provided.;
                d. Whether Defendants were unjustly enriched;
                e. Whether Defendants converted money from the Plaintiff and Class
                   Members.

       46.     Typicality: Plaintiff is a member of the Class. Plaintiff’s claims are typical of the

claims of each Class Member in that every member of the Class was subject to Defendants’ breach

of contract, unjust enrichment and conversion. Plaintiff is entitled to relief under the same causes

of action as the other Class Members.

       47.     Adequacy: Plaintiff is an adequate Class representative because his interests do not

conflict with the interests of the Class Members he seeks to represent; his claims are common to

all members of the Class and he has a strong interest in vindicating his rights; he has retained

counsel competent and experienced in complex class action litigation and they intend to vigorously

prosecute this action. Plaintiff has no interests which conflict with those of the Class. The Class

Members’ interests will be fairly and adequately protected by Plaintiff and his counsel. Defendants

have acted in a manner generally applicable to the Class, making relief appropriate with respect to


                                                 5
     Case 2:20-cv-03671 Document 1 Filed 08/13/20 Page 6 of 10 PageID #: 6




Plaintiff and the Class Members. The prosecution of separate actions by individual Class Members

would create a risk of inconsistent and varying adjudications.

       48.      The Class is properly brought and should be maintained as a class action under

FRCP 23 because a class action is superior to traditional litigation of this controversy. Common

issues of law and fact predominate over any other questions affecting only individual members of

the Class. The Class issues fully predominate over any individual issue because no inquiry into

individual conduct is necessary; all that is required is a narrow focus on Defendants’ deceptive and

misleading practices.

        49.       In addition, this Class is superior to other methods for fair and efficient

 adjudication of this controversy because, inter alia:

        50.      Superiority: A class action is superior to the other available methods for the

 fair and efficient adjudication of this controversy because:

              a. The joinder of thousands of individual Class Members is impracticable,
                 cumbersome, unduly burdensome, and a waste of judicial and/or
                 litigation resources;
              b. The individual claims of the Class Members may be relatively modest
                 compared with the expense of litigating the claim, thereby making it
                 impracticable, unduly burdensome, and expensive-if not totally impossible-to
                 justify individual actions;
              c. When Defendants’ liability has been adjudicated, all Class Members' claims can
                 be determined by the Class and administered efficiently in a manner far less
                 burdensome and expensive than if it were attempted through filing, discovery,
                 and trial of all individual cases;
              d. This class action will promote orderly, efficient, expeditious, and
                 appropriate adjudication and administration of Class claims;
              e. Plaintiff knows of no difficulty to be encountered in the management of
                 this action that would preclude its maintenance as a class action;
              f. This class action will assure uniformity of decisions among Class Members;
              g. The Class is readily definable and prosecution of this action as a class action
                 will eliminate the possibility of repetitious litigation;
              h. Class Members’ interests in individually controlling the prosecution of
                 separate actions is outweighed by their interest in efficient resolution by
                 single class action; and
              i. It would be desirable to concentrate in this single venue the litigation of all


                                                 6
     Case 2:20-cv-03671 Document 1 Filed 08/13/20 Page 7 of 10 PageID #: 7




                plaintiffs who were induced by Defendants’ practices.

        51.     Accordingly, this Class is properly brought and should be maintained as a class

 action under FRCP 23 because questions of law or fact common to Class Members predominate

 over any questions affecting only individual members, and because a class action is superior to

 other available methods for fairly and efficiently adjudicating this controversy.

        52.     Plaintiffs can maintain a class action pursuant to FRCP 23(b)(1), (2), and (3).

                               FIRST CAUSE OF ACTION
                                BREACH OF CONTRACT
                        (On Behalf of Plaintiff and All Class Members)

       53.     Plaintiff, on behalf of himself and other members of the class, brings a common

law claim for Breach of Contract.

       54.     By accepting payment, Defendants entered into contractual arrangements with

Plaintiff and Class Members to provide educational services, experiences, opportunities, and

related services for the Spring Semester 2020.

       55.     Plaintiff and Class Members’ payment of tuition and fees were intended to cover

in-person education, experiences, and services from January through May 2020.

       56.     Defendants received and retained the benefits without providing those benefits to

Plaintiff and Class Members.

       57.     As a direct and proximate result of Defendants breach of contract Plaintiff and Class

Members have been harmed by not receiving the educational experiences, opportunities, and

services they paid for during the Spring Semester 2020.

       58.     Defendants are required to perform under the contract and COVID-19 does not

excuse such performance.

       59.     Therefore, Defendants should be required to return pro-rata shares of the tuition



                                                 7
        Case 2:20-cv-03671 Document 1 Filed 08/13/20 Page 8 of 10 PageID #: 8




and fees payed by Plaintiff and Class Members that related to services that were not provided for

after The City University of New York and Brooklyn College shut down on or around March 8,

2020.

                              SECOND CAUSE OF ACTION
                                       CONVERSION
                        (On Behalf of Plaintiff and All Class Members)

         60.   Plaintiff, on behalf of himself and other members of the class, brings a common

law claim for Conversion.

         61.   Plaintiff and Class Members have an ownership right to the in-person educational

services based on their payment of tuition and fees for the Spring Semester 2020.

         62.   Defendants intentionally interfered with Plaintiff and the Class Members’

ownership right when they canceled in-person services for the remainder of the Spring Semester

2020 without reimbursement.

         63.   Plaintiff and the Class Members were damaged by Defendants’ interference as they

paid for educational experiences, opportunities, and services for the entirety of the Spring Semester

2020 that were not provided.

         64.   Plaintiff and the Class Members are entitled to a pro-rata share of the tuition and

fees they paid for but were not provided resulting from Defendants’ interference.

                                THIRD CAUSE OF ACTION
                        COMMON LAW UNJUST ENRICHMENT
               (On Behalf of Plaintiff and All Class Members in the Alternative)

         65.   Plaintiff, on behalf of himself and other members of the class, brings a common

law claim for unjust enrichment.

         66.   Plaintiff and Class Members conferred financial benefits and paid substantial

tuition and fees to Defendants for educational and related services for the Spring Semester 2020.



                                                 8
     Case 2:20-cv-03671 Document 1 Filed 08/13/20 Page 9 of 10 PageID #: 9




As bargained for these tuition and fee payments were intended to cover in-person education

throughout the entire Spring Semester 2020 of January through May 2020.

       67.     Defendants accepted the obligation to provide such services when they accepted

payment.

       68.     Defendants retained these payments, despite Defendants failing to provide the

bargained for educational, experiences, and services for which the tuition and fees were collected

to cover. Defendants should be required to return a pro-rata share of any Spring Semester 2020

tuition and fees, of which services were not provided as bargained for, since Hofstra Law shut

down on or around March 8, 2020.

       69.     Under New York’s common law principles of unjust enrichment, it is inequitable

for Defendants to retain the benefits conferred by Plaintiff’s and Class Members’ overpayments.

       70.     Plaintiff and Class Members seek disgorgement of all profits resulting from such

overpayments and establishment of a constructive trust from which Plaintiff and Class Members

may seek restitution.

                                   DEMANDS FOR RELIEF

       71.     Plaintiff demands a trial by jury on all issues.

 WHEREFORE, Plaintiff, on behalf of himself and the Class, pray for judgment as follows:

       (a)     Declaring this action to be a proper class action and certifying

               Plaintiff as the representative of the Class under FRCP 23;

       (b)     Awarding monetary damages, including treble damages;

       (c)     Awarding punitive and treble damages;

       (d)     Awarding Plaintiff and Class Members their costs and expenses incurred in this

               action, including reasonable allowance of attorney’s fees for Plaintiff’s



                                                  9
  Case 2:20-cv-03671 Document 1 Filed 08/13/20 Page 10 of 10 PageID #: 10




            attorneys and experts, and reimbursement of Plaintiff’s expenses; and

     (f)    Granting such other and further relief as the Court may deem just and proper.



Dated: August 13, 2020
      New York, NY

                                                 THE SULTZER LAW GROUP, P.C.

                                                         /s/ Jason P. Sultzer
                                                 ____________________________
                                                 Jason P. Sultzer, Esq.
                                                 Jeremy Francis, Esq.
                                                 sultzerj@thesultzerlawgroup.com
                                                 85 Civic Center Plaza, Suite 200
                                                 Poughkeepsie, New York 12601
                                                 Telephone: (845) 483-7100
                                                 sultzerj@thesultzerlawgroup.com
                                                 francisj@thesultzerlawgroup.com




                                            10
